Citation Nr: 0009815	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
February 1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 1998, the veteran offered testimony at a 
VideoConference hearing held at the RO before the undersigned 
Member of the Board.  

In June 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a heart disability and remanded the 
matter to the RO for further development.  The Board is 
satisfied that the RO has complied with the Remand 
directives.  


FINDING OF FACT

An acquired heart disorder was not present during service, 
and an acquired heart disorder was first manifest years after 
separation.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for a heart disability is well grounded with in 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  

The majority of the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) ((citing  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991)); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  The Court has further held that "[n]owhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993)((quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991)).

The record does include a medical holding roster dated in 
March 1957 and morning reports dated in November and December 
1957, July 1958, and August 1958.  These records reflect that 
the veteran was treated at a service department facility; the 
nature of the disorder for which the veteran was treated was 
not noted in the service department records.  

VA medical records dated from 1987 to 1989 disclose that the 
veteran was seen for heart problems.  Hospitalization records 
dated from May to June 1987 reflect that the veteran incurred 
a right central retinal artery occlusion (stroke) with 
resulting blindness in that eye.  Medical studies conducted 
to determine the cause of the veteran's stroke revealed that 
the veteran had a diseased aortic valve.  An aortic valve 
replacement was performed, and it was noted that a heavily 
calcified foreshortened congenitally bicuspid aortic valve 
was removed.  The postoperative diagnoses were aortic 
stenosis and insufficiency secondary to a calcified, scarred, 
and congenitally foreshortened bicuspid aortic valve.  In 
July 1987, the veteran was hospitalized for an 
echocardiogram. The diagnoses included probable post 
pericardiotomy, pericarditis and secondary pericardial 
effusion, status post aortic valve placement, history of 
aortic stenosis.  Subsequent records show that the veteran 
continued to be seen for his heart disability.  

The private medical records dated in 1987 and 1989 show that 
the veteran continued to be seen and tested for his 
cardiology problems.  In a March 1988 statement, Dwayne 
Schmidt, MD, related that he had followed the veteran at a VA 
cardiology clinic since his aortic valve replacement and 
stated that the veteran has had significant heart problems 
including hypertrophic cardiomyopathy.  The doctor further 
indicated that the veteran's disability posed severe 
limitations in his performance status.  

Three persons identified as former schoolmates of the veteran 
submitted affidavits in March 1990.  The affiants primarily 
related that they had received correspondence from the 
veteran while in service wherein the veteran related his 
problems with strep throat and pneumonia and his allergic 
reaction to penicillin.  The affiants noted the veteran 
informed them that he was told at separation of a heart 
murmur.  

At a personal hearing held at the RO in March 1990, the 
veteran and his spouse provided testimony regarding the 
veteran's heart disability. The veteran testified that he 
developed a heart disability while in service.  Specifically, 
the veteran related that in 1957 he had pneumonia, strep 
throat, and a severe allergic reaction to penicillin with 
high fever and other symptoms.  The veteran added that those 
disorders and treatment may have damaged his heart and were 
implicated in his current heart disease.  A transcript of the 
testimony is of record.

In an April 1990 statement, Anthony E. Vita, MD, related that 
he had treated the veteran for many years beginning in 1962, 
but no longer had relevant medical records.  Dr. Vita 
recollected that the veteran had a heart murmur when he first 
treated him.  

A June 1996 affidavit of a former fellow serviceman provided 
that he served with the veteran and that he and the veteran 
were hospitalized at the same time while in service.  The 
affiant provided that the veteran was treated for strep 
throat in November and December 1957 and that the veteran 
encountered recurring strep throat.   

At the February 1998 videoconference hearing, the veteran 
provided testimony relatively consistent with that provided 
in March 1990.  

In a statement dated in March 1998, a friend of the veteran 
indicated that he could verify that veteran developed strep 
throat and had a reaction to penicillin while in service.  

In a statement dated in March 1998, Dr. Schmidt asserted that 
he had reviewed the veteran's history and opined that 
pharyngitis with a Streptococcus isolate was likely 
responsible for the veteran's aortic valvular disease.  The 
doctor elaborated that, due to the fact that the veteran was 
allergic to penicillin and that he could not have received 
anything more than marginally suppressive therapy with 
sulfonamides, it was extremely probable that the 
Streptococcal exposure with recurrent infections resulted in 
the veteran's aortic valve disease and subsequent aortic 
valve replacement.  

VA outpatient treatment records dated from 1991 to 1998 
reflect that the veteran continued to receive treatment for 
cardiology problems.  

In February 1999, the veteran was provided VA compensation 
and pension examinations by two examiners for the purpose of 
determining the etiology of the heart disability at issue.  
The examiners reviewed the medical evidence of record and 
interviewed the veteran.  Both examiners conducted thorough 
examinations of the veteran.  The diagnoses included 
congenital bicuspid aortic valve which resulted in aortic 
stenosis and aortic regurgitation when the veteran was in his 
fifties, status-post aortic valve replacement in 1987 for 
aortic stenosis and regurgitation; valve inspection at 
surgery showed bicuspid aortic valve.  As to the origin of 
the heart disorder, one of the examiner's stated that he did 
not believe that strep infections developed while the veteran 
was in his twenties contributed to the aortic valve disease 
and that, if the pathology of the valve revealed evidence of 
rheumatic disease, it would have been more possible to 
postulate an association between strep infection and aortic 
valve disease.  The other examiner opined that despite the 
history of streptococcal sore throat in 1957, the etiology of 
aortic valve disease appeared to be congenital bicuspid 
aortic valve as revealed by inspection at surgery.  The 
absence of typical rheumatic valve morphological changes on 
electrocardiogram (ECG) would be in favor of congenital 
aortic valve disease.  
In support of his claim, the veteran provided excerpts from a 
medical periodical pertaining to heart diseases caused by 
rheumatic fever.  

Controlling Statutes and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including cardiovascular disorders, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488 
(1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Board has considered and finds that the veteran's 
testimony credible.  The veteran claims, in essence, that he 
developed a heart disorder during service and that the 
disorder was made worse by active duty.  In support of his 
claim, the veteran asserts that he was told at separation 
from service that he had a heart murmur (but not to worry 
about it) and that the heart murmur was treated on later 
occasions, although he did not receive any treatment until 
years after service.  The veteran contends that during 
service in 1957 he had pneumonia, strep throat, and a severe 
allergic reaction to penicillin with high fever and other 
symptoms.  The veteran maintains that those symptoms and 
treatment may have damaged his heart.  

After having considered the record, the Board has determined, 
however, that the evidence does not support the veteran's 
claim.  As an initial matter, the Board points out that the 
underlying congenital defect that was found after the aortic 
valve replacement can not be considered for service 
connection.  38 C.F.R. § 3.303(c).  In addition, the evidence 
demonstrates that the veteran was diagnosed as having a heart 
disorder in 1987, many years after he separated from service.  
Therefore, the veteran is not entitled to service connection 
on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.  

The Board does not question the symptoms that the veteran and 
his witnesses claim that the veteran experienced during 
service.  The issue in this case is whether the veteran 
developed an additional heart disability as a result of 
service which requires supporting medical evidence.  The 
Board acknowledges that the medical articles provide that 
streptococci may develop into rheumatic fever that may lead 
to progressive valvular deformity, particularly in persons 
under 50.  While this evidence is informative, it is very 
general.  Therefore, it has limited probative value.  Next, 
the Board considers Dr. Schmidt's opinion.  The doctor 
indicated that he reviewed the veteran's history and 
concluded that it was extremely probable that streptococcal 
exposure with recurrent infections resulted in the veteran's 
aortic valve disease and subsequent valve replacement.  The 
Board finds that Dr. Schmidt's opinion also has limited 
probative in that he appears to have relied solely on a 
history provided by the veteran.  While the Board recognizes 
that pertinent service medical records are not available to 
verify that the veteran was treated for streptococcus during 
service, service connection may still be established when 
there is sufficient evidence showing service onset or 
aggravation of a claimed disability.  The best evidence would 
consist of contemporary medical records of treatment while in 
or shortly after service.  The Board notes that Dr. Schmidt 
did not discuss whether the post service medical records 
reflect any residuals or evidence of the veteran having been 
treated for streptococcus.  However, the Board attributes a 
great deal of weight to the opinions provided by the two VA 
examiners in 1999.  The record establishes that both 
examiners thoroughly reviewed the veteran's claims file and 
based their opinions on the medical evidence of record and 
the veteran's history.  Unlike Dr. Schmidt, the VA examiners 
found that the pathology of the diseased aortic valve did not 
demonstrate any evidence of rheumatic disease.  Based on the 
absence of such pathology and despite the history of 
streptococcal sore throat in 1957, the VA examiners concluded 
that the etiology of aortic valve disease appeared to be 
congenital.  Moreover, there is no medical determination that 
any heart murmur in service, as alleged by the veteran, 
reflected additional heart damage.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disability. 38 U.S.C.A. 
§ 5107(b).  In that respect, the benefit of doubt rule is not 
warranted.  


ORDER

Service connection for a heart disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

